NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bauman on 6/6/2022.
The application has been amended as follows: 

Claim 8, lines 3-5, delete “preferably catalyst is tertiary amine selected from the group consisting of triazabicyclodecene (TBD), dimethylbenzylamine (DMBA), triethylamine, 1,4-diazabicyclo[2.2.2]octane (DABCO), and mixtures thereof”. 

Claim 9, lines 1-2, delete “wherein said organic aerogel has a solid content of from 4 to 40%, based on initial weight of the solution” and replace with --wherein the reaction of the isocyanate having a functionality equal to or greater than 2 and a thiol compound having a functionality equal to or greater than 2 in the presence of a solvent forms a solution, and the solution has a solid content of from 4 to 40%.” 
Claim 11, line 1, insert --organic-- before second instance of “aerogel”. 

Claim 12, line 5, insert --to form a mixture-- after “mixing”, and in line 8, insert --using CO2-- after “supercritical drying”. 

Claim 13, line 2, replace “a” before “gel” with --the--. 

Claim 14, line 1, replace “an” before “organic” with --the--. 

Claim 15, line 1, replace “as” with --wherein the organic aerogel is--. 

Claim 16, line 1, delete “the” before “claim 15” and replace “as” with “wherein the organic aerogel is” and insert --material-- after “insulating”. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-16 is the recitation in claim 1 of an organic aerogel formed by reacting an isocyanate having a functionality equal to or greater than 2 with a thiol compound having a functionality equal to or greater than 2. The closest prior art references are the following: (1) Zou et al., “Robust and superhydrophobic thiourethane bridged polysilsesquioxane aerogels as potential thermal insulation materials,” Journal of Materials Chemistry A, 2016, 4, 10801-10805; (2) Fricke et al. (US 2016/0229976); (3) Haseyama et al. (US 2005/0049430); (4) Joncheray et al. (WO 2017/084809); and (5) Steiner et al. (WO 2016/161123). 
Zou et al. teach a triethylamine (TEA) initiated thiol-isocyanate reaction utilized to synthesize thiourethane bridged silsesquioxane precursors from (3-mercaptopropyl)trimethoxysilane (MPTMS) and diisocyanates. After that, the polysilsesquioxane (PSQ) aerogels were prepared by a sol-gel process which hydrochloric acid as the catalyst. The PSQ aerogels were produced by vacuum drying.
The following reaction shows the reaction scheme for production of the aerogel:


    PNG
    media_image1.png
    284
    980
    media_image1.png
    Greyscale

In the above reaction, the thiol compound does not have a functionality equal to or greater than 2. The thiol has a functionality of 1. See page 10802, column 1, first full paragraph and Scheme 1. 
Zou fails to teach an aerogel produced by reacting an isocyanate compound having a functionality equal to or greater than 2 and a thiol compound having a functionality equal to or greater than 2. 
Fricke et al. teach a process for producing aerogels by reacting a polyfunctional isocyanate with at least one polyfunctional aromatic amine in the presence of a catalyst and a solvent. The aerogels are used as insulation in building materials (abstract). 
Fricke et al. fails to teach an aerogel formed by reacting the polyfunctional isocyanates with a thiol compound having a functionality equal to or greater than 2. 
Haseyama et al. teaches a resin produced by reacting an isocyanate having a functionality of 2 (¶9-11). The resin produced in Haseyama et al. may be a polythiourethane (¶20) produced by reacting the isocyanate having a functionality of 2 with, for example, a polythiol (¶46) such as methanedithiol, which has 2 thiol groups (¶48) or 1,2-bis[(2-mercaptoethyl)thiol]-3-mercaptopropane (¶50) which has a thiol functionality of 3. 
Haseyama et al. fails to disclose the production of an aerogel. 
Joncheray et al. teach an organic aerogel produced by a process comprising a) providing a polyisocyanate composition; b) optionally providing an isocyanate-reactive composition; and c) optionally providing at least one catalyst compound; d) providing a solvent composition; e) providing hydrophobic compounds having at least 1 isocyanate-reactive group and no isocyanate groups, said compounds being different than b); and f) optionally providing additives; and then g) combining the compositions/compounds a), d), e) and optionally b) and/or c) and/or f) to form a gel comprising a porous crosslinked polyurethane and/or polyurea and/or polyisocyanurate network (referred to as the “gelling” step); h) optionally removing unreacted species and then i) optionally exchanging solvent; and then j) drying (solvent removal) the porous network to obtain the organic aerogel. See page 5, line 16 through page 6, line 7.
Joncheray et al. fail to disclose that the organic aerogels are produced using a thiol compound, let alone a thiol compound having a functionality equal to or greater than 2. 
Steiner et al. teach an aerogel and a method of manufacture thereof. In embodiments, a gel includes a porous backbone, such as polyurethane, and a solvent dispersed through the pores. See page 5, lines 16-18. The solvent may later be removed. See page 5, lines 25-26. The solvent may be evaporated at ambient conditions, including ambient pressure and temperatures near room temperature, i.e. about 0 to 50ºC. See page 6, lines 4-8. In embodiments the gels are formed using isocyanates, including isocyanates having a functionality of 2 or greater. See page 26, lines 17-31. A gelling catalyst and a solvent may be added to produce the aerogels of Steiner et al. See page 27, lines 12-30 and page 28, lines 6-30. The gels may be reinforced by fiber, fibrous batting, aligned fibers or chopped fibers. See page 32, lines 5-7.
Steiner et al. fail to teach that the aerogels of the invention are produced by reacting the isocyanate, including isocyanates having a functionality of 2 or greater, with a thiol compound, let alone a thiol compound having a functionality equal to or greater than 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766